internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------ ---------------------------------------------------------- ------------------------------------------- --------------------------------- in re ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-144148-04 date february -------------------- legend legend settlor daughter -------------------------------------------------- trust state state date date date date date court ----------------------------------------------------------------------- ---------- -------- -------------------------- -------------------------- ------------------------- ---------------- ------------------ ------------------------------------------------------------------------------------------------- ------- ----------- x dear ------------------ this is in response to your date letter and other correspondence requesting a ruling concerning the gift and generation-skipping_transfer gst tax consequences of the proposed modification of a_trust you have requested the following rulings the modification of the trust and the implementation of the court’s order modifying the trust will not result in a transfer by any beneficiary of the trust that is subject_to the gift_tax under sec_2501 the modification of the trust and the implementation of the court’s order modifying the trust will not cause the trust to lose its gst tax exempt status under sec_26_2601-1 of the generation-skipping_transfer_tax regulations article third a provides that daughter is to have the discretionary lifetime settlor executed trust under the laws of state on date trust became article first provides that trust is to be for the use and benefit of daughter and article second a provides that during the lifetime of daughter the net_income of plr-144148-04 the facts submitted are as follows irrevocable upon settlor’s death on date before date on date the trustee elected under the terms of trust to have the laws of state govern the administration of trust for daughter’s children the trust is to be paid over and distributed annually or at more frequent intervals to or for the benefit of daughter special_power_of_appointment exercisable by her at any time during her life to direct the trustee to pay over and distribute any portion of trust principal from trust to or for the benefit of any or all of her children or grandchildren article third b provides that daughter is to have the right during her lifetime to direct the trustee to pay to or apply for her benefit such amounts from the principal of trust as she may designate up to but not exceeding the sum or value of dollar_figure or percent of the trust principal whichever is larger in any one calendar_year the right to make withdrawals is non-cumulative sources of which the trustee has knowledge is not sufficient to suitably support maintain and provide for the comfort of daughter or any of the other beneficiaries in the manner to which they are accustomed or in the event of an emergency such as illness accident or other distress the trustee is authorized to use and expend such part of the principal of the trust as the trustee may deem necessary or desirable to make up such deficiencies article third d provides that upon the death of daughter the entire principal of trust and any undistributed_income is to be paid over and distributed by the trustee to the children and or grandchildren of daughter in such amounts or proportions as daughter may direct by her will appointment upon daughter’s death the entire principal in trust and undistributed_income if any is to be divided into equal shares and held in further trust for the benefit of daughter’s children if any child of daughter predeceases daughter and has children surviving then the share of trust which would have been set_aside for the benefit of the article third c provides that if in the opinion of the trustee the income from all article fourth a provides that if daughter fails to exercise her special power of article fourth d provides that if prior to the full distribution of the portion of the plr-144148-04 deceased child is to be divided and set_aside and held in trust for the benefit of the deceased child’s surviving children article fourth b provides that the net_income from the respective portions of the trust estate set_aside for the beneficiaries are to be paid out and distributed annually or at more frequent intervals to or for the benefit of the respective beneficiary article fourth c provides that if prior to the full distribution of any portion of the trust estate set_aside for the benefit of any beneficiary the income_beneficiary of such portion dies with children surviving then the net_income from that portion of the trust estate is to be paid out and distributed annually or at more frequent intervals to or for the benefit of the children in proportion to which the children are entitled to receive eventual distribution of the trust principal under trust provided however that the interest in income of any such child to whom a share of the principal may be distributed is to cease upon the distribution to him or her of his or her share of principal or upon his or her earlier death trust estate set_aside for the benefit of any beneficiary the beneficiary and all his or her children if any shall die then any undistributed_net_income of the portion of the trust set_aside for the deceased beneficiary is to be added to and become a part of the principal of the portion of the trust set_aside for the beneficiary article fourth e provides that when a beneficiary for whose benefit a portion of the trust estate has been set_aside attains the age of years he or she is to receive outright and free from trust one-third of either the then value of the portion of the trust estate set_aside for his or her benefit or an undivided one-third interest in the then assets in said portion upon attaining the age of years he or she is to receive one- half of the then value of the remainder of the portion set_aside for him or her or an undivided one-half interest in such portion and upon attaining the age of he or she is to receive the balance of the properties in the portion set_aside for him or her free and discharged from all trusts trust estate set_aside for the benefit of any beneficiary the beneficiary dies and is survived by children then the principal and any undistributed_income in said portion of the trust estate is to be paid out and distributed to or for the benefit of the then living children of the deceased beneficiary provided however that if any such children are then under years of age the trustee is to retain such child’s share in trust and shall use so much or all of such child’s share and the income therefrom as the trustee in its sole discretion deems desirable for the best interests of the child and his or her education comfort and support when each child attains the age of or upon the date years after the death of the survivor of the children and grandchildren of settlor who were living at the time of settlor’s death whichever is earlier the trustee is to pay article fourth f provides that if prior to the full distribution of the portion of the the trustee represents that daughter has never exercised her limited power of article fifteenth provides in part that all trusts created by trust are to terminate the trustee proposes to modify trust to limit the time during which daughter may plr-144148-04 over and distribute to the respective beneficiary the portion of trust principal including any undistributed_income which was retained for his or her benefit article fourth g provides that if prior to complete distribution of any portion of the trust estate set_aside for the benefit of a beneficiary such beneficiary and all his or her children if any die then the entire principal and any undistributed_income of the respective portion of the trust estate created for the beneficiary are to be distributed among the surviving children and grandchildren of daughter per stirpes on the principle of representation at the expiration of years after the death of the last to die among settlor her children and her grandchildren living at the time of settlor’s death at the termination the principal and all undistributed_income is to vest and be distributed absolutely and free and clear of all trusts to the beneficiaries entitled to take withdrawal and that she never intends to exercise the power exercise her limited_power_of_withdrawal pursuant to article third b to the first days of the month of x during each calendar_year the trustees believe the modification is warranted because it will reduce the likelihood that percent of trust assets would be treated as an asset of daughter’s for estate_tax purposes on date the trustee submitted a petition to court seeking judicial approval of the modification on date court issued a ruling approving the proposed modification conditioned on the receipt of a favorable letter_ruling from the internal_revenue_service all living beneficiaries of trust have consented to the proposed modification under state law minors and unborn beneficiaries may be represented and bound by individuals having substantially identical interests with respect to a particular issue the parents of each of these minor children have interests in trust which are substantially identical to their respective children’s interests in trust in that they are all remote contingent_remainder beneficiaries person has contributed assets to the trust since that date there have been no additions actual or constructive to trust since date law and analysis ruling the trustee represents that trust was irrevocable on date no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2512 provides that where property is transferred for less than an sec_2511 provides that the tax imposed by sec_2501 applies whether sec_2512 provides that if the gift is made in property the value thereof at plr-144148-04 the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year appointment created after date is deemed the transfer of property by the individual possessing such power sec_2514 defines a general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate appointment created after date within a specified time so that the power lapses constitutes a release of the power however under sec_2514 a lapse during any calendar_year is considered as a release for gift_tax purposes only to the extent that the property which could have been appointed exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied under sec_25_2514-3 the failure to exercise a general power of under sec_2514 the exercise or release of a general power of in this case after the proposed modification each beneficiary will have the same interest in trust assets as each beneficiary had before the modification because the beneficial interests rights and expectancies of the beneficiaries of trust are substantially_similar both before and after the proposed modification no transfer of property for less than adequate_and_full_consideration in money or money’s worth will occur as a result of the proposed modification accordingly based on the facts submitted and representations made we conclude that the modification of the trust and the implementation of the court’s order modifying the trust will not result in a transfer by any beneficiary of the trust ruling sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and section plr-144148-04 a of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust in this case trust is exempt from the gst tax imposed by sec_2601 because the trust became irrevocable on or before date and no additions actual or constructive have been made to the trust since that date after the proposed modification daughter will continue to have a noncumulative power to withdraw the greater of dollar_figure or percent of trust however daughter's right of withdrawal will be limited to the first days of the month of x during each calendar_year the proposed modification of trust will not result in a shift of any beneficial plr-144148-04 interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modification of trust will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the modification of the trust and the implementation of the court’s order modifying the trust will not cause the trust to lose its gst tax exempt status under sec_26_2601-1 in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter are being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely yours _________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
